IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20101
                          Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARL EDWARD WHITFIELD,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-98-CR-269-1
                        --------------------
                           January 4, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carl Edward Whitfield appeals his conviction for being a

felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g).   He argues that the district court erred in denying his

motion to suppress the firearm seized during the execution of a

search warrant of his residence for narcotics and his oral and

written statements as “tainted fruit” of the allegedly

unconstitutional seizure.   The officers’ seizure of the firearm

was justified under the plain-view doctrine because the officers

lawfully entered the residence pursuant to a valid search


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20101
                                -2-

warrant, the firearm was in plain view, the officers had probable

cause to associate the firearm with Whitfield’s criminal activity

of drug-trafficking, and the officers had a lawful right of

access to the firearm as they were executing a valid search

warrant.   See United States v. Espinoza, 826 F.2d 317, 317-19

(5th Cir. 1987).   Because the seizure of the firearm was lawful

under the plain-view doctrine and because Whitfield was given two

separate warnings pursuant to Miranda v. Arizona, 384 U.S. 436

(1966) before making his oral and written statements, Whitfield’s

oral and written statements were not “tainted” by an allegedly

unconstitutional seizure of the firearm.   See id.

     AFFIRMED.